DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 4/24/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because at least one Non Patent Literature item is listed without a date (see NPL Cite No. 7).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits, for any listed document that has been lined through by the examiner.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0018], line 4: “rein” appears instead of, perhaps, “wherein” 
Paragraph [0019], line 1: “e set” appears instead of, perhaps, “the set” or “a set” 
Paragraph [0019], line 2: “X-axis value” appears instead of, perhaps, “X-axis offset value” (see paragraph [0041], lines 11-14) 
Paragraph [0019], line 2: “Y-axis value” appears instead of, perhaps, “Y-axis offset value” (see paragraph [0041], lines 11-14) 
Paragraph [0019], line 2: “Z-axis value” appears instead of, perhaps, “Z-axis offset value” (see paragraph [0041], lines 11-14) 
Paragraph [0031], final sentence: a closing parenthesis appears without a corresponding opening parenthesis 
Paragraph [0032], lines 3-4: “refers matching” appears instead of, perhaps, “refers to matching” 
Paragraph [0033], line 7: “is three-dimensional object” appears instead of “is a three-dimensional object” 
Paragraph [0043], line 5: “emit electro-magnetic signal” appears instead of “emit an electromagnetic signal” or “emit electromagnetic signals” 
Paragraph [0043], line 9: “a point cloud data” appears instead of “point cloud data” (:data” is plural, not singular) 
Paragraph [0048], line 3: “in block 220” appears instead of, perhaps, “in block 230” 
Paragraph [0072], line 2: “normalized                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            “ appears instead of “an                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             norm” (compare with paragraph [0072], next to last line) 
Paragraph [0072], line 5: “                                
                                    l
                                
                             to                                 
                                    L
                                
                            “appears instead of “                                
                                    1
                                
                             to                                 
                                    L
                                
                            “ 
Paragraph [0077], line 10: “targets; making” appears instead of “targets, making” 
Paragraph [0084], lines 9-10: “PL/SQL language mentioned above” appears, but “PL/SQL” has not been previously mentioned, only “SQL” 
Paragraph [0086], line 4: it cannot be determined what Applicant means by “customer integrated circuits” as this is not a term used in the art (although “customer integrated systems” can be found, and “custom integrated circuits” would appear to be known). 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 3: “second sensor;” appears instead of “second sensor; and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification lacks adequate explanation of the data capture and processing involved in the invention.  As one example, the motion vectors for the optical data appear to have a dimension N (paragraphs [0065]-[0066]), but no value for N is ever provided; although the specification indicates that the optical sensor 16 (or a portion thereof) may be e.g., 30x30, the specification also indicates that the data includes color and intensity data (red, blue, green, and intensity) – it is not clear whether these attributes are also considered to be a part of the optical data (to be differenced to get the optical motion vector(s)), so that N might be 30x30x4 instead of perhaps 30x30.  It cannot even be determined that Applicant intends N to be 30x30 (as an example pixel array size).  As another example, the depth motion data capture and processing is explained primarily by reference to the optical motion processing (see, e.g., paragraph [0068], first sentence).  Then the specification goes to state that the data from sensor 14, from which the depth motion data is derived, is sparse in comparison to the optical data (paragraphs [0068]-[0071]).  It is never actually stated in the specification what the size of the depth-motion vector is, but in the absence of any guidance from the inventors, one of ordinary skill in the art would have to assume that the depth-motion vector is correspondingly sparse compared to the optical motion vector.  Thus, the cost function is undefined, since the difference between the optical motion vector and the depth motion vector cannot be defined (and thus the                     
                        
                            
                                l
                            
                            
                                2
                            
                        
                    
                 norm of the difference cannot be evaluated.  Consequently, it appears that the inventors do not have possession of the claimed invention, and the application thus fails to satisfy the written description requirement. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  For the same exemplary deficiencies as stated above, one of ordinary skill in the art would not know how to practice the claimed invention.  Moreover, there is never an explicit showing of how Applicant’s calibration parameters are applied to a depth motion vector.  For that matter, it would appear that application of a pitch calibration parameter would be essentially equivalent to application of a Y-axis offset calibration parameter, and it would also appear that application of a yaw calibration parameter would be essentially equivalent to application of an X-axis offset calibration parameter; thus it would appear that the minimization of the cost function would have multiple solutions, i.e., is not unique – whether this results in ambiguity in the result of Applicant’s super-resolution depth-map.  The application therefore likewise fails to satisfy the enablement requirement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645